Title: General Orders, 11 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 11th 1775
Parole Lancaster.Countersign Middleton.


Col. Ebenezer Bridge of the 27th Regt of foot, in the service of the United Colonies; tried at a General Court martial, whereof Brigd. Genl Green was president, for “misbehaviour and neglect of duty, in the Action at Bunkers-hill, on the [1]7th of June last”; The Court are of opinion that Indisposition of body, render’d the prisoner incapable of action, and do therefore acquit him.

Ensign Moses Howe of Col. David Brewers Regt tried by a General Court Martial, whereof Col. Alden was presdt—for “contempt of the service[”]; The Court after due examination of the Evidence, acquit the prisoner.
Ensign Levi Bowen—of the same Regiment, and tried by the same General Court Martial for “absenting from his regiment without leave”—The Court find the prisoner guilty of the Crime laid to his Charge, and do therefore sentence him to be cashiered.
General Heath’s Brigade to be mustered upon Thursday morning next, at eleven ’OClock, and Col. Fryes Brigade, upon Saturday morning at the same time.
Col. Thompson’s Battalion of Rifle-men posted upon Prospect-hill, to take their share of all duty of Guard and Fatigue, with the Brigade they encamp with.
A General Court Martial to sit as soon as possible to try the men of that Regiment, who are now prisoners in the main Guard, and at Prospect-hill, and accused of “mutiny.”
The Riflemen posted at Roxbury, and towards Letchmore’s point, are to do duty with the brigade they are posted with.
The General Court Martial to meet to morrow morning at seven ’OClock; to consist of three Field Officers and ten Captains.
